t c memo united_states tax_court jimmie r valentine petitioner v commissioner of internal revenue respondent docket no filed date jimmie r valentine pro_se eric d swenson for respondent memorandum opinion chiechi judge respondent determined the following deficiencies in and additions to petitioner's federal_income_tax year deficiency additions to tax sec_6651 sec_6654 dollar_figure dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number we must decide whether the determinations in the notices of deficiency notices that respondent issued to petitioner should be sustained we hold that they should petitioner did not comply with the court's standing_pretrial_order and did not cooperate with respondent in preparing this case for trial and or attempting to settle it consequently none of the facts has been stipulated however on date respondent filed a request for admissions with the court a copy of which respondent had served on petitioner on date petitioner did not file any response to that request for admissions as a result each matter set forth therein including the following is deemed admitted rule c 85_tc_267 petitioner resided in san diego california at the time he filed the petition petitioner who was born on date and who was throughout the years at issue a practicing medical doctor did all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure not file a federal_income_tax return for any of the years at issue during the years at issue petitioner conducted business under the name j r valentine lab during petitioner received nonemployee compensation from the payors and in the amounts indicated payor amount calif state dept of health calif state dept of health transamerica occidental life ins co john hancock mutual life ins co union labor life ins co prudential insurance co govt employees hospital transamerica occidental life ins co san diego city schools san diego laborers' h w fund dollar_figure big_number big_number big_number big_number big_number big_number total of the foregoing aggregate amount of nonemployee compensation that petitioner received during dollar_figure was paid to j r valentine lab during petitioner received dollar_figure in interest_income from union bank during that year petitioner also received nonemployee compensation from the payors and in the amounts indicated payor amount calif state dept of health calif state dept of health transamerica occidental life ins co union labor life ins co prudential insurance co transamerica occidental life ins co partners health plan san diego city schools dollar_figure big_number big_number big_number big_number total big_number of the foregoing aggregate amount of nonemployee compensation that petitioner received during dollar_figure was paid to j r valentine lab during petitioner received nonemployee compensation from the payors and in the amounts indicated payor amount comanche oil gas corp dollar_figure big_number calif state dept of health transamerica occidental life ins co big_number prudential insurance co big_number aetna health plan transamerica occidental life ins co big_number big_number san diego city schools total big_number of the foregoing aggregate amount of nonemployee compensation that petitioner received during dollar_figure was paid to j r valentine lab during petitioner received nonemployee compensation from the payors and in the amounts indicated payor amount dollar_figure calif state dept of health comanche oil gas corp big_number transamerica occidental life ins co big_number total big_number during that year petitioner also received a taxable retirement annuity distribution in the amount of dollar_figure and dollar_figure in interest_income from great western bank during petitioner received nonemployee compensation from transamerica occidental life_insurance_company in the amount of dollar_figure a taxable retirement annuity distribution in the amount of dollar_figure and dollar_figure in interest_income none of the foregoing amounts of income that petitioner received during the years at issue was included in any federal_income_tax return that he filed all compensation paid to j r valentine lab during those years should have been reported by petitioner as schedule c income petitioner received no income from nontaxable sources during any of the years at issue petitioner's personal living_expenses for were at least dollar_figure petitioner is not entitled for any of the years at issue to a dependency_exemption for any person other than himself petitioner is entitled to the filing_status of single for each of the years at issue on or about date the internal_revenue_service received a check in the amount of dollar_figure from petitioner that was dated date petitioner has the burden of showing error in the determinations of respondent in the notices rule a 290_us_111 based on the deemed admissions in this case and petitioner's failure to establish facts at trial showing that he is entitled to any deductions or exemptions other than those allowed in the notices we find that petitioner has failed to show error in any of the determinations of respondent in those notices accordingly we sustain those determinations to reflect the foregoing decision will be entered for respondent
